third party communication date of communication month dd yyyy cca_2015062410090101 id uilc number release date from sent wednesday date am to cc bcc subject re form_872 if we are not assessing any_tax against the entity we would need no extension from the entity itself this is true regardless of whether tefra applies or not since this is non-tefra only the partners can extend their own sec_6501 period using individual form sec_872 the partners’ sec_6501 period with respect to partnership items using form p that form is a nullity for a non-tefra partnership since there is no tmp for a non- tefra partnership and the partnership cannot extend the period for assessing the partners if it was tefra the tmp would have the power to extend
